UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March31, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number 1-34205 BROADVISION, INC. (Exact name of registrant as specified in its charter) Delaware 94-3184303 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 1600 Seaport Blvd, Suite 550, North Bldg. Redwood City, California (Address of principal executive offices) (Zip code) (650) 331-1000 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes RNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated fileroAccelerated fileroNon-accelerated filer (do not check if a smaller reporting company) oSmaller reporting company R Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Act). YesoNo R As of April 30, 2011, the registrant had 4,494,241shares of common stock outstanding. BROADVISION,INC. AND SUBSIDIARIES FORM 10-Q QUARTER ENDED MARCH 31, 2011 TABLE OF CONTENTS PART I. FINANCIAL INFORMATION Item1. Financial Statements Condensed Consolidated Balance Sheets at March 31, 2011 (unaudited) and December 31, 2010 Condensed Consolidated Statements of Operations and Comprehensive Loss for the three months ended March 31, 2011 and 2010(unaudited) Condensed Consolidated Statements of Cash Flows for the three months ended March 31, 2011 and 2010(unaudited) Notes to Condensed Consolidated Financial Statements(unaudited) Item2. Management's Discussion and Analysis of Financial Condition and Results of Operations Item3. Quantitative and Qualitative Disclosures About Market Risk Item4. Controls and Procedures PART II. OTHER INFORMATION Item1. Legal Proceedings Item1A. Risk Factors Item2. Unregistered Sales of Equity Securities and Use of Proceeds Item3. Defaults Upon Senior Securities Item5. Other Information Item6. Exhibits SIGNATURES EXHIBIT 31.1 EXHIBIT 31.2 EXHIBIT 32.1 Table of Contents PART I. FINANCIAL INFORMATION Item1. Financial Statements BROADVISION, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except par value amounts) March 31, December 31, (Unaudited) * ASSETS Current assets: Cash and cash equivalents $ $ Short-term investments Accounts receivable, less allowance for doubtful accounts of $123 as of March31, 2011 and $78 as of December31, 2010 Prepaids and other Total current assets Property and equipment, net Restricted cash Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) Current liabilities: Accounts payable $ $ Accrued expenses Unearned revenue Deferred maintenance Total current liabilities Other non-current liabilities Total liabilities Stockholders’ equity: Convertible preferred stock, $0.0001 par value; 1,000 shares authorized; none issued and outstanding - - Common stock, $0.0001 par value; 11,200 shares authorized; 4,494 and 4,482 shares issued and outstanding as of March 31, 2011 and December 31, 2010, respectively - - Additional paid-in capital Accumulated other comprehensive loss ) ) Accumulated deficit ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ * Derived from audited consolidated financial statements filed in the Company’s 2010 Annual Report on Form10-K. See Accompanying Notes to Condensed Consolidated Financial Statements ~ 1 ~ Table of Contents BROADVISION, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATEDSTATEMENTS OF OPERATIONS AND COMPREHENSIVELOSS (In thousands, except per share amounts) (Unaudited) Three Months Ended March 31, Revenues: Software licenses $ $ Services Total revenues Cost of revenues: Cost of software licenses 6 6 Cost of services Total cost of revenues Gross profit Operating expenses: Research and development Sales and marketing General and administrative Restructuring charges Total operating expenses Operating loss ) ) Interest income, net 81 Other income (loss), net ) Loss before provision for income taxes ) ) Provision for income taxes ) ) Net loss $ ) $ ) Basic loss per share $ ) $ ) Diluted loss per share $ ) $ ) Shares used in computing: Weighted average shares-basic Weighted average shares-diluted Comprehensive loss: Net loss $ ) $ ) Other comprehensive (loss) gain, net of tax: Foreign currency translation adjustment ) 71 Total comprehensive loss $ ) $ ) See Accompanying Notes to Condensed Consolidated Financial Statements ~ 2 ~ Table of Contents BROADVISION, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands, Unaudited) Three Months Ended March 31, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash (used for) provided by operating activities: Depreciation and amortization 41 42 Restructuring charge Provision (credit) of receivable reserves 16 (8 ) Stock based compensation Changes in operating assets and liabilities: Accounts receivable ) Prepaids and other (8 ) Other non-current assets 5 Accounts payable and accrued expenses 21 ) Restructuring accrual ) ) Unearned revenue and deferred maintenance ) Other noncurrent liabilities ) ) Net cash (used for) provided by operating activities (7 ) Cash flows from investing activities: Purchases of property and equipment ) (1 ) Purchases of short term investments ) ) Maturities of short term investments Net cash provided by investing activities Cash flows from financing activities: Proceeds from issuance of common stock, net Net cash provided by financing activities Effect of exchange rates on cash and cash equivalents ) 71 Net increase in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ See Accompanying Notes to Condensed Consolidated Financial Statements ~ 3 ~ Table of Contents BROADVISION, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 1. Organization and Summary of Significant Accounting Policies There have been no material changes in our critical accounting policies, estimates and judgments during the three month period ended March 31, 2011 compared to the disclosures in Part II, Item 8 of our Annual Report on Form 10-K for the year ended December 31, 2010, filed with the Securities and Exchange Commission (the “SEC”) on March 4, 2011, other than those disclosed herein. Basis of Presentation The condensed consolidated financial results and related information as of and for the three months ended March 31, 2011 and 2010 are unaudited. The Condensed Consolidated Balance Sheet at December 31, 2010 has been derived from the audited consolidated financial statements as of that date but does not necessarily reflect all of the informational disclosures previously reported in accordance with U.S. generally accepted accounting principles ("U.S. GAAP"). The unaudited condensed consolidated financial statements should be reviewed in conjunction with the audited consolidated financial statements and related notes contained in our 2010 Annual Report on Form 10-K filed with the SEC on March 4, 2011. The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with U.S. GAAP for interim financial information and with the instructions in Form 10-Q and Article 10 of Regulation S-X. Accordingly, these statements do not include all of the information and footnotes required by U.S. GAAP for annual financial statements. In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation of interim financial information have been included.Operating results for the three months ended March 31, 2011 are not necessarily indicative of the results that may be expected for the remainder of the year ending December 31, 2011 or any future interim period. The condensed consolidated financial statements include our accounts and our wholly owned subsidiaries. All significant intercompany accounts and transactions have been eliminated in the consolidation. Use of Estimates The preparation of Condensed Consolidated Financial Statements in conformity with U.S. GAAP requires management to make certain assumptions and estimates that affect reported amounts of assets and liabilities as of the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. On an ongoing basis, we evaluate our estimates, including those related to receivable reserves, stock-based compensation, investments, impairment assessments, income taxes and restructuring, as well as contingencies and litigation. We base our estimates on historical experience and on various other assumptions that we believe are reasonable, the results of which form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources. Actual results may differ from these estimates using different assumptions or conditions. Stock-Based Compensation The following table sets forth the total stock-based compensation expense recognized in our Condensed Consolidated Statements of Operations for the three months ended March 31, 2011 and 2010: Three Months Ended March 31, Cost of services $ $ Research and development Sales and marketing General and administrative $ $ ~ 4 ~ Table of Contents Earnings Per Share Information Basic net loss per share is computed using the weighted-average number of shares of common stock outstanding less shares subject to repurchase. Diluted net loss per share is computed using the weighted-average number of shares of common stock outstanding and, when dilutive, common equivalent shares from outstanding stock options using the treasury stock method, and shares subject to repurchase, if any, using the as-if converted method. There were 294,000 and 571,000 potential common shares excluded from the determination of diluted net loss per share for the three months ended March 31, 2011 and 2010,respectively, as the effect of each share was anti-dilutive because the per-share strike price of the options under which these shares may be issued is higher than the current market price. The following table sets forth the basic and diluted net loss per share computational data for the periods presented (in thousands, except per share amounts): Three Months Ended March 31, Net loss $ ) $ ) Weighted-average common shares outstanding used to compute basic loss per share Weighted-average common equivalent shares from outstanding common stock options - - Total weighted-average common and common equivalent shares outstanding used to compute diluted loss per share Basic loss per share $ ) $ ) Diluted loss per share $ ) $ ) Legal Proceedings We are subject from time to time to various legal actions and other claims arising in the ordinary course of business.We are not a party to any legal proceedings that we believe would have a material adverse effect on our financial position or our results of operation. Foreign Currency Translations The functional currencies of all foreign subsidiaries are the local currencies of their respective countries. Assets and liabilities of these subsidiaries are translated into U.S. dollars at the balance sheet date. Income and expense items are translated at average exchange rates for the periods. Foreign exchange gains and losses resulting from the remeasurement of foreign currency assets and liabilities are included as other income (loss), net in the Condensed Consolidated Statements of Operations. For the three-month periods ended March 31, 2011, and 2010, translation (loss) gain was ($14,000), and 71,000, respectively.These amounts are included in the accumulated other comprehensive loss account in the Condensed Consolidated Balance Sheets. Comprehensive Loss Comprehensive loss includes net loss and other comprehensive (loss) gain, which primarily consists of foreign currency translation adjustments. Total comprehensive loss is presented in the accompanying Condensed Consolidated Statements of Operations. Total accumulated other comprehensive loss is displayed as a separate component of stockholders’ equity in the accompanying Condensed Consolidated Balance Sheets. The accumulated balances of other comprehensive loss consist of the following, net of taxes (in thousands): Accumulated Other Comprehensive Loss Balance, December31, 2010 $ ) Net change during period ) Balance, March 31, 2011 $ ) ~ 5 ~ Table of Contents Recent Accounting Pronouncements In October2009, the Financial Accounting Standards Board (“FASB”) issued new authoritative literature that provides guidance on determining multiple elements in an arrangement and how total consideration should be allocated amongst the elements. It also expands disclosure requirements for multiple-element arrangements. Concurrently, the FASB also issued new authoritative literature for arrangements that include both software and tangible products. This guidance excludes tangible products and certain related elements from the scope of the revenue recognition authoritative guidance specific to software transactions. The standards must both be adopted in the same period and can be applied on a prospective basis for revenue arrangements entered into or materially modified in fiscal years beginning on or after June15, 2010, with earlier application permitted, or they can be adopted on a retrospective basis. The adoption of this new guidance did not have a significant impact on our Condensed Consolidated Financial Statements. Note 2. Selected Condensed Consolidated Balance Sheet Detail Accrued expenses consisted of the following (in thousands): March 31, December 31, (unaudited) Employee benefits $ $ Commissions and bonuses Sales and other taxes Income tax and tax contingency reserves Restructuring Customer advances 86 86 Other Total accrued expenses $ $ Note 3.Fair Value of Financial Instruments We measure assets and liabilities at fair value based on exit price as defined by the FASB guidance on fair value measurements, which represents the amount that would be received on the sale of an asset or paid to transfer a liability, as the case may be, in an orderly transaction between market participants. As such, fair value may be based on assumptions that market participants would use in pricing an asset or liability. The authoritative guidance on fair value measurements establishes a consistent framework for measuring fair value on either a recurring or nonrecurring basis whereby inputs, used in valuation techniques, are assigned a hierarchical level. The following are the hierarchical levels of inputs to measure fair value: · Level 1 – Quoted prices in active markets for identical assets or liabilities. · Level 2 – Inputs other than Level 1 that are observable, either directly or indirectly, such as quoted prices for similar assets or liabilities; quoted prices in markets that are not active; or other inputs that are observable or can be corroborated by observable market data for substantially the full term of the assets or liabilities. · Level 3 — Unobservable inputs that are supported by little or no market activity and that are significant to the fair value of the assets or liabilities. ~ 6 ~ Table of Contents We measurethe following financial assets at fair value on a recurring basis. The fair value of these financial assets as of March 31, 2011 and December 31, 2010 (in thousands)areas follows: Fair Value at Reporting Date Using March 31, 2011 Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Input (Level 3) Cash and cash equivalents: Cash $ $ $
